DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Replacement Drawings filed on December 15, 2021 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on February 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 2-7, 9-12, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 8,501,661 B2.
Figure 1 and the discussion of this Figure 1 set forth in Example 1 describes a three-way catalyst for abating the emissions of at least CO, HC and NOx out of an exhaust gas emitted from an engine (please note at least col. 12 lns. 27-31) that is in the form of a honeycomb substrate (please note at least Example 1) onto which is coated a lower catalytic layer that covers the substrate and contains 1 grams/liter of palladium and 85 grams/liter of ceria (i. e. an OSC) supported on alumina.  An upper catalytic layer that covers a portion of the lower layer and contains a first (upstream) portion comprising palladium in an amount of 1.73 grams/liter and ceria in an amount of 5 grams/liter supported on alumina and a second (downstream) portion containing 0.2 grams/liter of rhodium and 30 grams/liter of ceria also supported on alumina are also provided.  Col. 4 lns. 56-59 reports that the second upper layer extends from 70 to 85 percent of the entire length of the substrate.
	Thus, the discussed portion of this U. S. Pat. 8,501,661 B2 reasonably seems to meet at least a portion of the Applicants’ independent claim 12 as well as the Applicants’ independent claims 15 and 17 and also the Applicants’ dependent claims 2-7, 9-11, 20 and 21.
The difference between the Applicants’ claims and this U. S. Pat. 8,501,661 B2 is that the Applicants’ independent claim 12 also calls for the claimed catalytic composition to be present in an exhaust gas treatment train that includes at least another conventional component (such as a particulate filter, a HC trap, etc. . .), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such provision of these additional exhaust gas treatment components (i. e. the particulate filter, the HC trap, etc. . . mentioned in at least the Applicants’ independent claim 12) is a routine and conventional expedient in this exhaust gas treatment art, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 8,501,661 B2 is that the Applicants’ dependent claims 18 and 19 also call for the claimed second catalytic composition to be at least another conventional component (such as a particulate filter, a HC trap, etc. . .), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such provision of these exhaust gas treatment components (i. e. the particulate filter, the HC trap, etc. . . mentioned in at least the Applicants’ dependent claims 18 and 19) is a routine and conventional expedient in this exhaust gas treatment art, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ claims 8, 13, 14 and 16 have been allowed over the teachings provided in this U. S. Pat. 8,501,661 B2 because the limitations described in these claims 8, 13, 14 and 16 are not taught or suggested in this U. S. Pat. 8,501,661 B2.

Reference Made of Record
U. S. Pat. 11,224,861 B2 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736